THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: August 28, 2020                   Katherine Maloney Perhach
                                         United States Bankruptcy Judge
                        UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF WISCONSIN


In re: David E. Johlke,                               Case No. 19-31323-kmp
                    Debtor.                           Chapter 13
______________________________________________________________________________

      ORDER DENYING MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                         WITH CONDITIONS


      This matter was heard on August 25, 2020, pursuant to the motion for relief

from the automatic stay filed by U.S. Bank Trust National Association, as Trustee of

the Lodge Series IV Trust, its successors and/or assignees (hereinafter “the movant”)

with respect to the property located at 7920 W. Townsend Street, Milwaukee,

Wisconsin, with the following appearances:

             •   Movant appearing by counsel, Eric Feldman & Associates, P.C., by
                 Bryan M. Ward,
             •   Debtor(s) appearing through EsserLaw LLC, by Michael E. Holsen,
                 and
             •   Sandra Baner appearing on behalf of the Chapter 13 Trustee.

Upon consideration of the documents filed by the parties and statements of counsel at

the hearing, and the files, records and proceedings herein,

      IT IS HEREBY ORDERED that the motion is denied subject to the following

terms and conditions:




      Case 19-31323-kmp       Doc 27    Entered 08/28/20 14:57:21     Page 1 of 2
       1.     Movant may file a supplemental claim for the post-petition arrearage plus

Movant’s fees and costs, total amount $2,905.32.

       2.     Within 30 days of movant filing its supplemental claim, debtor will file an

Modified Plan to provide for payment of the supplemental claim.

       3.     Commencing with the September 1, 2020 payment, and continuing

through and including the February 1, 2021 payment, debtor shall make all monthly

mortgage payments to the Movant in sufficient time to be received on or before the 16th

day of each month in which each such payment is due. In the event any such payment is

not received in a timely manner, the movant, its servicing agent or its counsel may

submit evidence of default and a proposed order for immediate relief from the

automatic stay to the court for signature.

       4.     This order is a Doomsday Order under this court’s Uniform Procedure for

Doomsday Orders; it incorporates and is subject to the Uniform Procedure for

Doomsday Orders.

       5.     Thereafter, the debtor shall make all monthly mortgage payments to the

Movant in sufficient time to be received on or before the 16th day of each month in

which each such payment is due. In the event any such payment is not received in a

timely manner, counsel for the movant may renew the motion by letter, and the motion

will be granted unless debtor files an objection requesting a hearing within 14 days of

the motion renewal.

       6.     Pending further notice, the amount of the monthly mortgage payment is

$837.16, and payments shall be made to the movant c/o BSI Financial Services, 314 S.

Franklin Street, Titusville, PA 16354.

                                             #####




       Case 19-31323-kmp       Doc 27    Entered 08/28/20 14:57:21     Page 2 of 2
